Citation Nr: 0214955	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  99-17 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955.  He died in June 1998.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the veteran's death.  This case 
was previously before the Board in May 2001, at which time it 
was remanded for additional development of the record.  As 
the requested actions have been accomplished, the case is 
again before the Board for appellate consideration.



FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for granuloma of the lung, thoracotomy, 
pulmonary emphysema, evaluated as 10 percent disabling.

2.  The veteran died in June 1998 of bone metastasis, due to 
adenocarcinoma of unknown primary site, subsequently reported 
to be a primary lung tumor.  

3.  The veteran's fatal lung cancer had its onset many years 
after service, and is unrelated to service, including a lung 
lesion noted in service.

4.  There is no competent medical evidence linking the 
veteran's fatal carcinoma of the lung, which was first 
manifested many years after service, to service or his 
service-connected disability, nor is there competent medical 
evidence establishing that his service-connected disability 
played any role in his death.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the appellant and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
claimant in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The Board finds that has met its duty to notify and assist in 
the appellant's case.  Rating decisions apprised the 
appellant of the reasons and bases for the VA decision.  A 
statement of the case, and supplemental statements of the 
case, apprised the appellant of the law applicable in 
adjudicating the appeal.  The Board notes that by letter 
dated in July 2001, the RO informed the appellant of the 
provisions of the VCAA, as well as the assistance the VA 
provides in the development of the case.  The correspondence 
reflects that the appellant's representative received a copy.  
There is no indication that this correspondence was returned 
as undeliverable.  

In the July 2001 letter, under a section concerning what 
information or evidence was still needed from the appellant, 
the RO specifically asked her to provide information 
concerning treatment the veteran had received from Drs. 
Davidson and Seiler, or any other medical providers.  This 
request was in compliance with the Board's remand which noted 
that the appellant had contended that VA had not assisted the 
veteran before his death in obtaining supportive medical 
reports.  The appellant did not provide this information or 
submit the actual records herself, as was suggested to her in 
the alternative.  The appellant was informed of this fact in 
a Supplemental Statement of the Case (SSOC) of December 2001.  
She was informed in the same SSOC that a VA medical opinion 
had been requested by the RO and she was provided with a 
summary of the opinion.  As such, the Board finds that VA's 
duty to notify the appellant of the information and evidence 
necessary to substantiate the claim, as well as the actions 
expected of her and those provided by VA have been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding VA's duty to assist, the claims file contains the 
veteran's service medical records as well as post-service VA 
and private treatment records, including a report from the 
veteran's treating physician before his death and various VA 
clinical reports in addition to the opinion as to the 
etiology of the fatal disease.  Accordingly, the Board finds 
that all information and evidence have been developed to the 
extent possible and that no prejudice will result to the 
veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

The service medical records disclose that a chest X-ray study 
on the veteran's service entrance examination in August 1953 
was negative.  A chest X-ray study was conducted on the 
separation examination in June 1955.  It revealed an ovoid 
solitary pulmonary mass in the central portion of the right 
lung field.  This mass was relatively well circumscribed and 
was unattached to the hilus.  No calcification was 
demonstrated within this lesion.  It was stated that such a 
lesion was most likely a granuloma.  The possibility of a 
benign tumor existed.  It was also noted that the possibility 
of early bronchogenic carcinoma could not be excluded.  

The veteran was afforded a VA chest examination in July 1955.  
A chest X-ray study disclosed a density in the third right 
anterior interspace.  The diagnosis was pulmonary lesion, 
right upper lobe.

In August 1955, the Chief of the VA chest clinic indicated 
that a comparison of films dated in July and August 1955 
showed that the density remained unchanged.  

The veteran was hospitalized by VA from October to December 
1955.  He was admitted to determine the significance of the 
lung lesion.  The record shows that the lesion was located in 
the anterior segment of the right upper lobe.  During the 
hospitalization, a thoracotomy through the bed of the fifth 
right rib was done with wedge resection of a nodule in the 
right upper pulmonary lobe.  The veteran also underwent 
excision of emphysematous blebs in the same area.  A 
pathology report showed a granuloma of unknown cause in the 
right lung.  Cultures of this tissue were negative.  The 
diagnoses were granuloma of the right upper lobe and 
pulmonary emphysema due to unknown cause, right upper lobe.

In January 1956, the Chief of a VA chest clinic reported 
that, predicated on the hospital summary from December 1955, 
the diagnoses were no evidence of pulmonary tuberculosis and 
non-specific granuloma of the lung, right upper lobe, 
surgically removed.  

A VA clinical record dated in April 1956 reflects the fact 
that a chest X-ray study showed a suggestion of a small node 
in the right hilar region.

Chest X-ray studies by the VA from 1956 to 1960 were negative 
except for an old thoracotomy of the right fifth rib.

By letter dated in March 1996, the Radiation Experiments 
Command Center (RECC) of the Department of Defense responded 
to an inquiry from the veteran regarding the treatment he had 
received at the VA Medical Center in New Orleans in 1955.  
The letter advised the veteran that the RECC had searched its 
database, which was the focal point for all documents related 
to human radiation experiments under the auspices of the 
Department of Defense.  The search determined that no 
information indicated that the Department of Defense had 
sponsored or conducted any human radiation experiments at the 
VA Medical Center in New Orleans, Louisiana.  

Of record is a report of a left lung biopsy at a private 
facility in May 1998. The preliminary diagnosis was that the 
malignant cells were consistent with poorly differentiated 
adenocarcinoma.  

The death certificate discloses that the veteran died in June 
1998 of bone metastases due to or as a consequence of 
adenocarcinoma of unknown primary.  It was noted that the 
approximate interval between onset and death was three 
months.

In a statement dated in March 1999, W. Stein, III, M.D., 
related that he was the veteran's treating oncologist.  He 
noted that at the time of presentation in May 1998, the 
veteran had metastatic disease to the liver and bone, and 
that multiple lesions were found in the femur and thoracic 
and lumbar spine.  Dr. Stein indicated that there was a 
large, left-sided pleural based mass lesion with some pleural 
fluid.  He stated that this lesion was felt to be the 
veteran's primary lung cancer.  Dr. Stein commented that, 
following the veteran's death, he learned that the veteran 
had a lesion on his lung which was known to him sometime 
before he first treated him.  He added that having reviewed 
the records in detail and having discussed the case with the 
veteran's radiation therapist, it was their opinion that the 
veteran's primary tumor was indeed a lung cancer.  He further 
noted that this was consistent with the conclusion of the 
pathologist in the May 1998 report.

The veteran's claims folder was reviewed by a VA physician in 
October 2001 pursuant to the Board's May 2001 remand.  The 
doctor noted that the previously removed lung lesion was a 
non-specific granuloma with caseation, per pathology 
evaluation at the time of removal.  The doctor concluded that 
it was unlikely that the veteran's death was related to the 
mass.  

With reference to the report in the claims file from the 
Radiation Exposure Command Center, the VA doctor added that 
if the veteran was exposed to radiation in service than it 
was as likely as not that his recent cancer was related to 
such exposure.  The VA doctor reported that the records in 
the claims folder did not contain definite evidence related 
to exposure to radiation in service.  

At the time of the veteran's death, service connection was in 
effect for residuals of the granuloma of the lung, 
thoracotomy, pulmonary emphysema, evaluated as 10 percent 
disabling.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).

The law also provides that where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and carcinoma becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

A pulmonary mass was noted at the time of the veteran's 
separation from service.  The pathology report following the 
thoracotomy several months after the veteran's discharge from 
service revealed that the mass was a granuloma, a nodule of 
chronically inflamed tissue usually associated with an 
infective process.  See Curl v. Derwinski, 3 Vet. App. 98, 99 
(1992).  

The evidence supporting the appellant's claim consists of her 
testimony at hearings at the RO and before the undersigned.  
The veteran's treating physician, Dr. Stein, reported that 
the veteran's tumor was quite extensive, and concluded after 
the veteran's death that the  primary tumor was a lung 
cancer.  Dr. Stein also reported that it had come to his 
attention after the veteran's death that he had a lesion on 
his lung before coming under Dr. Stein's care.  
Significantly, however, Dr. Stein did not conclude in his 
report that the veteran's fatal lung cancer was related to 
the mass in service or express an opinion in this regard.  To 
the extent he might have suggested a correlation, there is no 
indication in the record or was aware that the lesion brought 
to his attention after the veteran's death was merely a 
granuloma.  

The appellant contends that the possibility of early 
bronchogenic carcinoma was noted following a chest X-ray 
study on the veteran's service separation examination.  
Similarly, she refers to the fact that a suggestion of a 
small node in the right hilar region was reported on a chest 
X-ray study in April 1956.  The fact remains, however, that 
carcinoma of the lung was not identified at that time or for 
many years after service.  The primary medical concern during 
the first year after service appears to have been for acid 
fast bacilli and pulmonary tuberculosis, but the cultures 
were all negative and the reports disclose no medical 
evidence of the adenocarcinoma found many years later.  The 
Board readily appreciates the appellant's contentions with 
respect to the evidence.  As a lay person, however, the 
appellant is not competent to express an opinion regarding 
either the veteran's medical condition or any questions 
regarding medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The Board's must determine the credibility and weight of the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
Board may not ignore medical opinion evidence, but greater 
weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Here, the Board finds that the opinion of the VA physician 
who recently reviewed the veteran's claims folder in 
connection with the Board's remand is of significant 
probative value.  The doctor concluded that it was unlikely 
that the veteran's death was related to the mass noted in 
service and obviously this evidence is unfavorable to the 
appellant's claim.  The other credible medical opinion 
evidence, the March 1999 report from Dr. Stein, does not 
address a relationship between the veteran's fatal metastatic 
disease, apparently from a primary lung cancer, and the 
granuloma for which the veteran underwent pulmonary surgery 
after service in 1955.  

The Board also recognizes that the VA doctor who reviewed the 
file stated that if the veteran had radiation exposure in 
service his recent cancer would as likely as not have been 
related to such exposure.  But the evidence does not confirm 
any such exposure.  The Department of Defense Agency 
responsible for maintaining documents related to human 
radiation experiments in service reported that the records 
did not show any experiments were conducted at the New 
Orleans VA Medical Center where the veteran received 
pulmonary treatment after service.  The appellant's 
representative stated in an informal hearing presentation in 
March 2001 that it seemed as though the veteran had made a 
single phone call to the agency hotline and that relating the 
issue as cancer due to radiation risk activities was a 
mischaracterization.  

In any event, the evidence does not support a conclusion that 
the veteran was exposed to radiation risk activities, either 
in service or in connection with treatment for his service 
connected pulmonary disability after service.  The Board 
concludes that the weight of the evidence is against the 
claim, and is not evenly balanced so as to permit resolution 
of reasonable doubt in the appellants favor as to the issue 
of service connection for the cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

